Title: List of Nominations from Albert Gallatin, 24 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                        24 Feb. 1804
                     
               
               6 Collins Charles Collector of the district of Bristol R.I.
               
               and Inspector of the revenue for the port of Bristol
               7 John Willis Collector of the district of Oxford
               and Inspector of the revenue for the port of Oxford
               4. Alexr Bailey Collector   of the district of Natchez
               & Inspector of the revenue for the port of Natchez
               3. Garland Wm. G Surveyor of the port of New Orleans
               and Inspector of the revenue for the port of N. Orleans
               2. Morgan Benjamin Naval officer of the port of N. Orleans
               1. Trist Collector of the District of
            